Title: Abigail Adams to John Adams, 23 July 1784
From: Adams, Abigail
To: Adams, John



My dearest Friend
London july 23. 1784. Osbornes new family Hotel, Adelphi at Mrs. Sheffields No. 6

At length Heaven be praised I am with our daughter safely landed upon the British Shore after a passage of 30 days from Boston to the Downs. We landed at Deal the 20 instant, rejoiced at any rate to set our feet again upon the land. What is past, and what we sufferd by sickness and fatigue, I will think no more of. It is all done away in the joyfull hope of soon holding to my Bosom the dearest best of Friends.
We had 11 passengers. We travelled from Deal to London all in company, and tho thrown together by chance, we had a most agreeable Set, 7 Gentlemen all except one, American, and marri’d men, every one of whom strove to render the passage agreeable and pleasent to us. In a more particular manner I feel myself obliged to Mr. Foster who is a part owner of the Ship, a modest kind obliging Man, who paid me every Service in his power, and to a Dr. Clark who Served his time with Dr. Loyd and is now in partnership with him. He took a kind charge of Nabby in a most Friendly and Brotherly way, shewed us every attention both as a Gentleman physician and sometimes Nurss, for we all stood in great want of both. My Maid was unfortunately sick the whole passage, my Man servant was so sometimes, in short for 2 or 3 days the Captain and Dr. who had frequently been to sea before, were the only persons who were not sea sick. Capt. Lyde is a Son of Neptune, rather rough in his Manners, but a most excellent Sea man, never leaving his deck through the passage for one Night. He was very obligeing to me. As I had no particular direction to any Hotel when I first arrived a Gentleman passenger who had formerly been in London advised me to Lows Hotel in Covent Garden, where we stoped. My first inquiry was to find out Mr. Smith, who I presumed could inform me with respect to you. Mr. Spear a passenger undertook this inquiry for me, and in less than half an hour, both he and Mr. Storer, were with me. They had kindly provided lodgings for me to which I removed in the morning, after paying a Guiney and half for tea after I arrived and lodging and Breakfast a coach included to carry me to my lodgings. I am now at lodgings at 34 and 6 pence per week for myself daughter and two servants, my Man servant I left on Board the Ship to come up with it, but it has not yet got up. I drew upon you before I left America one Bill in favour of Dr. Tufts of an hundred pound Lawfull Money, 98 of which I paid for our passages. This Bill is to be paid to Mr. Elworthy. I drew for two hundred more in favour of Natll. Austin to be paid in Holland. One hundred and 80 pounds of this money I Shall bring with me to the Hague as I cannot use it here without loss, it being partly Dollors partly french crowns and French Guineys. Mr. Smith has advised me to this and tells me that what money I have occasion for he can procure me here. My expences in landing travelling and my first Nights entertainment have amounted to 8 Guineys. I had a few english Guineys with me. I shall wish to shelter myself under your wing immediately for the expences frighten me. We shall be dear to you in more senses than one. Mr. Jefferson I left in Boston going to Portsmouth where he designd spending a week and then to return to Newyork to take passage from thence to France. He urged me to wait his return and go with him to New York, but my passage was paid on Board Capt. Lyde, the Season of the Year was the best I could wish for, and I had no desire to take Such a journey in the Heat of summer. I thanked him for his politeness, but having taken my measures, I was determined to abide by them. He said Col. Humphries the Secretary to the commercial commission had sailed before he left Philadelphia, and that he did not doubt I Should find you in France. I have a Letter from him which I inclose and Several other Letters from your Friends. Mr. Smith thinks Master John will be here to Night from the intelligence he forwarded to you before I arrived. I do not wish to tarry a day here without you, so that if he comes I shall immediately set out, provided I have not to wait for the Ship to come up. How often did I reflect during my voyage upon what I once heard you say, that no object in Nature was more dissagreeable than a Lady at sea. It realy reconciled me to the thought of being without you, for heaven be my witness, in no situation would I be willing to appear thus to you. I will add an observation of my own, that I think no inducement less than that of comeing to the tenderest of Friends could ever prevail with me to cross the ocean, nor do I ever wish to try it but once more. I was otherways very Sick, beside Sea Sickness, but you must not expect to see me pined, for nothing less than death will carry away my flesh, tho I do not think I eat more the whole passage than would have sufficed for one week. My fatigue is in some measure gone of and every hour I am impatient to be with you.


Heaven give us a happy meeting prays your ever affectionate
A Adams

